 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDTeledyneWisconsinMotor,a Division of TeledyneIndustries,Inc.andLocal 283, InternationalUnion,United Automobile,Aerospace and Agri-cultural Implement Workers of America, UAW.Case 30-CA-733424 May 1985DECISION AND ORDERBy CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 3 January 1985 Administrative Law JudgeThomas T. Trunkes issued the attached decision.The Charging Party filed exceptions and a support-ing brief, and the Respondent filed a brief in re-sponse, cross-exceptions, and a supporting brief.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2and to adopt the recommendedOrder.ORDERThe recommended Order of theadministrativelaw judge isadopted andthe complaint is dis-missed.'The Charging Party has excepted to some of the judge's credibilityfindings The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir1951)We have carefully examined the record and find no basis for re-versing the findings2We adopt the judge's dismissal of the complaint based solely on thefinding that the Union contractually waived, pursuant to par 49 of theparties' collective-bargaining agreement, the right to bargain over the Re-spondent's decision to contract out production workWe do not pass onthe judge's finding that the Respondent's decision to subcontract pistonproductionwork was a mandatory subject of bargaining or that theUnion waived its right to bargain over the decision to subcontract pistonproduction work by "failing to pursue a reasonable opportunity to bar-gain "DECISIONSTATEMENT OF THE CASETHOMAS T. TRUNKES, Administrative Law Judge. Theabove proceeding was heard in Milwaukee,Wisconsin,on August 13 and 14, 1984. Ona chargefiled by Local283, International Union, United Automobile, Aerospaceand Agricultural Implement Workers of America, UAW(the Charging Party or the Union) the Regional DirectorforRegion 30, on March 19, 1984,issued acomplaintpursuantto Section 10(b) of the National Labor Rela-tionsAct (the Act). The complaintallegesthat TeledyneWisconsinMotor,A Division of TeledyneIndustries,Inc. (Respondent or the Company) violated Section8(a)(5) and (1) of the Act by reaching the decision tosubcontract out piston production work and by subcon-tracting out this work without negotiating in good faithwith the Union on this subject Respondent filed ananswer denying the commission of any unfair labor prac-tices.All parties were represented and participated at thehearing and had a full opportunity to adduce evidence,to examine and cross-examine witnesses, to file briefs,and to argue orally. The General Counsel and Respond-ent filed briefs which have been carefully considered.On the entire record, including my observation of thedemeanor of the witnesses, I make the followingFINDINGS OF FACT1.JURISDICTIONRespondent,aCalifornia corporation with an officeand place of business in Allis,Wisconsin,has, at all timesmaterial herein,been engaged in the business of manufac-turing air-cooled engines.During the calendar yearending December 31, 1983,Respondent,in the courseand conduct of its business operations,purchased goodsand materials in excessof $50,000 directly from pointslocated outside the State of Wisconsin.The complaint al-leges, Respondent admits, and I find that,at all times ma-terial herein,Respondent has been an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.II.THE LABOR ORGANIZATIONThe complaint alleges, Respondent admits, and I findthat the Union is a labor organization within the meaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background-The Consolidation of Respondent'sFacilitiesRespondent has been in the business of producing air-cooled engines since 1909 and has been a party to a col-lective-bargaining agreement with the Union covering allof its production and skilled trade workers' since 1937.In 1969 Teledyne Industries, Inc. acquired Respondentand assumed its collective-bargaining agreement with theUnion.Until 1981 Respondent operated four plants in the Mil-waukee area designated plants 1, 2, 3, and engineering.Plants 1 and 2 manufactured all of the engine parts; plant3was a marketing and distribution facility which alsohoused a warehouse, personnel and accounting depart-ments, and various support facilities. At the engineeringplant Respondent engaged in product design, testing, andother functions traditionally associated withengineering.'The parties stipulated that the collective-bargaining unit consists ofAll of [Respondent's] employees in Plants 1, 2, and 3 except thefollowingExecutives of the Company, Superintendents and Assistant Super-intendents,Foreman and Assistant Foreman, including all thosehaving the right to hire or discharge or whose recommendation inregard thereto are usually and customarily upheld, Design and Tech-nical staff,Experimental Engineering employees,Metallurgical em-ployees, Service Engineers, Timekeepers, Office Employeesand is appropriate for collective-bargaining under Section 9(b) of the Act275 NLRB No. 76 TELEDYNE INDUSTRIES521In 1981 Respondent consolidated its facilities in aneffort to cut costs in the face of financial decline.2 InNovember 1981, Respondent closed its first facility, plant3.All of its clerical functions, including personnel and fi-nance, were moved to-plant 1 while its warehousing ac-tivitieswere moved. to another Teledyne facility in Chi-cago.-.The physical plant was sold. In December 1982,Respondent closed its second facility, engineering. Thecontinuing engineering activities, such as testing andquality audits, were rolled into plant 1 while the designaspects were transferred to another Teledyne Co. Final-ly, in the fall of 1983, Respondent closed its third facili-ty, plant 2. All of its ongoing activities were moved toplant ,1 and the building was relinquished to a corporatereal estate group 3-B.' The Decision to Contract Out Piston ProductionPrior toMay 19824 pistons, which are cylindricalmoving parts that fit into an engine block, were manu-factured by Respondent at plant 2. A raw casting wasbrought into the plant where it was machined andbecame a piston The piston was then taken along withother engine parts and the engine block to the assemblylinewhere it became part of an engine.On May 13 Jack Decker, who at the time was themanager of personnel relations of. Respondent, verballynotified the Union that a cost-reduction committee main-tained by the Company was about to recommend thatpiston production be discontinued at plant 2 in favor ofcontracting out the work Decker, who met with JohnClaffey, the union president at-the time, indicated that afinal decision would be rendered by May 21. Claffey im-mediately took the position that under the collective-bar-gaining agreement, Respondent could not make the pro-posed change without bargaining with the Union. Claf-fey also requested that Decker notify him in writing.Decker complied with Claffey's request for a writtennotice the following day Later the same day ClaffeytelephonedDecker and reiterated his position that theCompany could not unilaterally subcontract. Additional-ly,Claffey requested a meeting with Fred Rathert, whoat the time was Respondent's executive vice president,5and the cost-reduction committee.The parties held a meeting on May 18 in a conferenceroom on the Company's premises. Present for Respond-entwere Rathert, Decker, and Perkins, the last-named-being the chairman of the cost-reduction committeeAlso present for the Company was- Esther Oleniczak,who was responsible for taking minutes of the meeting.Representing the Union was the entire executive board,including Claffey and International Representative WallyBruss.-2A graph prepared by the Company in January 1982 indicates that be-tween 1966 and 1982 it experienced a general decline in sales3Dennis Perkins, who at the time of these proceedings was Respond-ent's'executive vice president and throughout 1982 had been vice presi-dent of operations, testified that the Company saved $600,000 annually byclosing plant 2 and engineering Of this amount, $550,000 was attributableto closing plant 2, and $50,000 to closing engineering4Henceforth, all dates are in 1982 unless otherwise specified5At the time of these proceedings Rathert was president of Respond-entAt the meeting the parties discussed a variety of issuesin addition to subcontracting piston production. Claffeyreiterated the Union's position that the Company was re-quired to bargain. Rather emphasized that the decisionhad not yet been made, but that the Company woulddecide by May 21. He repeatedly explained that theCompany was not, competitive and had to discover waysof increasing productivity. Atone point Claffey asked,"What about Plan 2? Will that be moved to Plant 1?"Rathert responded, "Whatever we have to do, we will."Finally Claffey asked Rathert point blank if it was theCompany's position that it could subcontract piston workwithout bargaining with the Union.When Rathert re-plied affirmatively, the union delegation asked for arecess.On returning from their caucus the union repre-sentative announced that, if the Company decided tosubcontract piston production, the Union would embarkon some type of job action, including the possibility of astrike.As the union officials departed, Claffey said thatthey awaited the Company's decision.-Decker informed the Union of the Company's decisionto subcontract piston production on May 21 with the fol-lowing memorandum:EffectiveMay 21, 1982, the Executive Manage-ment has agreed to implement the recommendationof the Cost Reduction Committee that our PistonOperations be phased out.When this program iscompleted all pistons will come in finish machined.-As stated above this program will be phased inand you will be kept informedThe Union responded by filing a grievance and theunfair labor practice charges underlying this proceed-ing.6On May 24 Claffey met alone with Rathert to try tochange the Company's decision. Rathert responded that .the decision was final However, Rathert did offer a 60-day 'moratorium on any further subcontracting in ex-change for the Union's promise to engage in concessionbargaining. Claffey, apparently under the impression thattract piston production, agreed to these terms. Ratherttestified that he made it quite clear that the moratoriumonly applied tofuturesubcontracting plans and that thedecision on piston production was finalWhen Claffeyasked him whether it would be wrong to give the mem-bership the impression that there might be a change inthe plans as to piston, production, Rathert, according tohis own testimony, indicated that although theoreticallyanything was possible it was unlikely that the Companywould reverse its decision. The parties, indeed, beganconcession bargaining after May 24On June 2 Rathert wrote to the subcontractor, A.E.I.;Inc. of Michigan, a nonunion machine shop, to informthem that Respondent would be sending it orders. By6Apparently the parties have agreed to waive their rights under thegrievance and arbitration procedures of their collective-bargaining agree-ment and resolve-their differences before the Board Accordingly, thiscase is not a candidate for deferral underUnited Technologies Corp,268NLRB 557 (t984),.andCollyer InsulatedWire,192 NLRB 837 (1971) SeeMacDonald, Engineering Co .202 NLRB 748 (1978) 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDOctober Respondent had completely phased out pistonproductionat an annualizedcostsavingof $168,000.C. DiscussionThe General 'Counsel contends that Respondent wasrequired, to bargain about the decision to contract outpiston, production, but that it failed to negotiate or toprovide a meaningful opportunity for negotiation beforereaching its decision, and, accordingly, violated Section8(a)(5),and (1) of the Act. Respondent makes a threefolddefense. First, it argues that subcontracting piston pro-duction work.was not a mandatory subject of bargainingunder, the .Act,' and, therefore, it was not required to ne-gotiate on the subject. Alternatively, Respondent con-tends that the Union waived any right it arguably had tobargain by agreeing to a clause in the collective-bargain-ing agreement which reserved to the Company the unfet-tered right to.contract out production' work. In any case,Respondent asserts that it did provide the Union withample -opportunity to negotiate before its final decisionwas implemented.1.The mandatory subject issueThe Supreme Court and the Board have both provid-ed analytic 'frameworks for-deciding when an employerwill be required to bargain with its employees' collec-tive-bargaining agent before making a managerial deci-sion. 'InFirstNationalMaintenance Corp. v. NLRB,452U.S. 666 (1981), the court classifiedmanagerialdecisionsinto 'three categories:- (1) those decisions, such as choiceof advertising, product type, and financing, which haveonly an indirect and attenuated impact on employment;(2) .decisions, such as the -order of succession ,of layoffsand recalls, production quotas, and work rules which are"almost exclusively-an aspect on the relationship be-tween employer and employee"; and (3) those decisionsof 'employir`ient but touch on matters of central concernto' the :Union 'and its' members.FirstNationalMainte-nance,supra'at 677..-As ,to the'first category, employersmay'act unilaterally; as to the second, they must bargainwith the representatives' of their employees. For category'[I]n view of an employer's need for unencumbereddecision-making, bargaining over management deci-sions'that have a substantial impact on the' contin-'ued -availability 'of 'employment should be requiredonly if the benefit, for- labor' management relationsburden on' the 'conduct of business.:FirstNdtional.Maintenance,supra' at 679.,, -Recently, the Board issued a decision reevaluating thequestion.-oL the- obligation, to bargain about managerial-decisions,.,in_,liglit ofFirst National Maintenance.InOtisElevator Co.,269 NLRB 891' (1984);'the respondent-em-ployer discontinued its research'and' development activi-tieinMahwah, ' New Jersey; and consolidated them 'mitsEast Hartford, Connecticut facility, without first bar-gainingwith the, union. Unable 'to muster, a majority,each''of_the four sitting- Board members"decided that therespondent acted lawfully, but their decisions turned onthree different rationales.Members Dotson and Hunter held that:These facts establish that the Respondent's decisiondid not turn upon labor costs even though thatfactormay have been one of thecircumstanceswhich stimulated the evaluation process which gen-erated the decision. Despite the evident effect onemployees,the critical factor to a determinationwhether the decision is subject to mandatorybargain-ing is the essence of the decision itself, Le., whether itturns upon a change in thenatureor direction of thebusiness,- or turns upon labor costs;notits effects onemployees nor a union's ability to offer alternatives.(Emphasis added.)Otis Elevator,supra at 892.While concurring with her colleagues in their result,Member Dennis offered another approach to the prob-lem. Building on the analysis set forth by the SupremeCourt inFirstNationalMaintenance,Member Dennisnoted that plant relocations, consolidations, automation,and subcontracting are all category three decisions.OtisElevator,supra at 897. Member Dennis then developed atwo-pronged test for deciding which category three de-cisions required bargaining:[T]he General Counsel must prove (1) that a factorover which the union has'control was a significantconsideration in the employer'sdecision,and (2)that the benefit for the collective-bargaining processoutweighs the burden on business.-Otis Elevator,supra.-Member Zimmerman agreed that the decision inOtisElevatorwas not a mandatory subject of bargaining,7 butunder the following theory:[I]will find bargaining over an employer's decision... to be mandatory when the decisionis amenableto resolution through collective-bargaining ... .When the employer's decision to removebargainingunit work is motivated by reasons "peculiarly suita-ble for resolution within the collective-bargainingframework," -then bargaining may lead toa mutual-ly acceptable solution and . . . cannot be predeter-mined to be ineffectual. But when, as inFirstNa-tionalMaintenance,the union has no control over orability to affect thereasonsunderlying an employ-er's decision, the union is relegated to a 'position ofmerely_ offering advice with no corresponding abili-ty to affect the decision through concessions.Otis Elevator,supra at 900.Member Zimmerman added that:[A] decision motivated by labor costs is a mandatorysubjectof bargaining.There will no doubt be other'Member Zimmerman dissented from that part of his colleagues' deci-sion which remanded the "effects-bargaining" allegationsto the adminis-trative law judge TELEDYNEINDUSTRIES523instances,however, in which the Act should befound to require decision bargaining where the rea-sons underlying . . . [the decision] are not confined.solely to labor costs.Otis Elevator,supra at 900 [Emphasis added.]Applying the standards set forth inOtis Elevator,theissuein the case at bar is whether or not Respondentbased its decision to subcontract on labor costs. If thedecision to contract out piston production indeed"turned on" labor costs then clearly under the decisionauthored by Members Dotson and Hunter and MemberZimmerman, respectively, Respondent was obliged tobargainwith the Union. Under Member Dennis' ap-proach, a finding that Respondent based its decision onlabor costs, satisfies the first prong of the test-that a sig-nificant factor behind the decision is something overwhich the Union can exercise control.Respondent asserts and Rathert,who along withformer Company President Lee Delaney made the deci-sion to subcontract piston production, testified that thedecision was based on three factors: (1) the need to freespace in order to facilitate the consolidations plants 1 and2;8 (2) the need to effectunit-cost reductions pursuant tothe recommendation of the cost-reductioncommittee;and (3) the large expenditure which eventually wouldhave had to have been made to replace the aging equip-ment inthe piston machine tool area.9 In agreement withtheGeneral Counsel, however, I find that the decisiondid turn on labor costs. Thus, underOtis Elevator-itwasa mandatory subject of bargaining. I reach this conclu-sion for a number of reasons.Thereisanabundance of evidence in the record thatlabor costs wereindeed acrucial factor, if not the onlyone, in Respondent's decision to subcontract piston pro-duction.Rathert testified that he acted "on the recom-mendation" of the cost-reduction committee, and he de-scribed unit-cost reduction as a "paramount" factor inthe decision. In fact, the decision was made only 6 daysafter the cost-reduction committeeissued itsreport onMay 14 and Decker's formal notice to the Union that thedecision had been made underscored that the subcon-tracting plan was to "implement" the recommendation ofthe cost-reduction committee.Respondent argues that it is unclear from the recordhow much of theunit-cost reduction recommended bythe cost-reduction committee was attributable- to laborcosts.Although, as Respondent points out, the record issilentas topreciselyhow much of the saving was attrib-utable to labor cost it is clear that labor costs was theprimary,factor Respondent considered. The report usedby the cost-reduction committee to determine the savingsachieved by subcontracting piston production comparedthe cost of producing pistons with the cost of purchasingthem, exclusive of the cost of materials. Included in thecalculation of the cost- of in-house production were Re'spondent's wage rates and a current variable burden rate8Perkins testified that the elimination of piston machinery freed19,000-square feet of space9,According to Perkins, the replacement cost of the piston productionmachinery was $1 4 million The equipment being used by the Companyas of 1982 was for the most part old (pre-1977) and in poor conditiondetermined by indirect labor costs, fringe benefits, partialutilities,partial depreciation,and operating supplies. It isthus apparent that although the unit-cost savings wererelated to at least three other items,these savings wereprimarily dependent on directand indirect labor costs.In sharp contrast to the persuasive evidence amassedby the General Counsel pointing to the conclusion thatlabor costs was a t'ontrolling, if not the single factor,behind the decision to subcontract is Respondent's com-plete failure to substantiate its bald assertion that consoli-dation, plans and the age and condition of piston-produc-ing equipment were also crucial considerations. In theface ofRespondent's insistence that its need to free spacefor the planned consolidation wasa keyfactorin its de-cision is the fact that the decision to subcontract wasmade almost 18 months before the consolidation was ef-fected.Even more to the point is the absence of evi-dence that the consolidation was being planned at thetime the decision to subcontract was made.In its meet-ingswith the Union about subcontracting piston work,the Company never mentioned i 0 consolidation plans, al-though it complained repeatedly about labor costs andproductivity.Moreover, Respondent at the hearing failedto produce one shred of documentary evidence that theconsolidation of plants 1 and 2 was on the drawingboard in May 1982. It simply strains. credulity that alarge organization, such as Respondent, could not delivera single piece of paper documenting that it was workingon the logistics of plant consolidation contemporaneouslywith its decision to, subcontract. In fact, the earliest dateRespondent can trace its active planning of the consoli-dation to is December 1982, 8 months after the subcon-tracting decision had been finalized. i iNeither has Respondent substantiated its claim that theage and condition of its piston-producing equipment wasa -significant factor in its decision to subcontract.WhileRespondent did produce an inventory list indicating thatmuch of the machinery was old and worn, there is noindication that it needed immediate repair or replacementor posed any-other particular problem for Respondent atthe time the decision to subcontractwas made. Whileclearly' subcontracting provided Respondent with the in-cidental long-term benefit of obviating the necessity ofeventually replacing the machinery, the record is barrenof any indication that this was an issue before Respond-ent in May 1982.Obviously, the period between 1981 and the- fall of1983 was one in which Respondent was gradually scalingdown its operations and, indeed, changing the nature anddirection of its business. The mere fact, however, thatthe decision to subcontract piston production coincidedwith this period does not prove that the two events werelinked. 12 A contrary finding wouldallow employers un-10 The only reference the Companymade to the possibility of furtherplant consolidations was Rathert's cryptic response,,"Whatever we haveto do, we will" to a pointblank questionfrom Claffey -11 InDecember1982,Respondent made a presentation to TeledyneCorporation executivesas to its consolidation plans. This was followedup in January 1983 with apresentation to the Union and a handout sum-mary of thatpresentation to its employees12CfUOP, Inc,272 NLRB 999 (1984) (In this case, as in the case atbar, the respondent-subcontracted work and consolidated its facilities,-Continued 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDfettered discretion in making managerial decisions duringany period of long-term or gradual-, change, withoutbeing subject to the -stringent analysis. required byOtisElevatorandFirst National Maintenance.13In the face of the prima facie evidence and, indeed,Respondent's admission that labor costs played a signifi-cant-role in the decision to subcontract, it was incumbenton Respondent to substantiate, its 'bald assertions thatother factors played a crucial or even a significant rolein itsdecision-making p`rocess.14 Relieving Respondentof this minimal burden would clearly make it impossiblefor the General Counsel to ever successfully demonstratethat an employer's managerial decision "turned on"-labortemplated by any of the opinions 'expressed inOtis Eleva-tor'orits progeny.15Having determined that, Respondent's decision to sub-contract piston production "turned on" labor costs, Ifind that under any of the opinions expressed inOtis Ele-vatorthe decision - was subject to mandatory bargain-ing.ls2.-Waiver of bargaining rightsRespondent contends that even assuming the decisionto subcontract the manufacture of pistons was a manda-tory subject 'of, bargaining, the Union, by contract,Waived its`right to negotiate. I agree with this conten-tion.-It is well settled that parties may clearly and un-equivocally waive their, statutory right to bargain overmandatory, subjects.'SouthernFloridaHotel Assn., '245NLRB 561 (1979). See alsoMetropolitanEdison Co. v.NLRB,460 U.S.693 (1983): "Such a waiver will not be-lightly inferred but' must be clearly evidenced either bythe terms of the parties'- collective-bargaining agreementor in the nature of the prior contract negotiations."Southern Florida Hotel Assn.,supra at 567-568.however, inUOP,unlike in the instant case, the subcontracting decisionwas made at the time the consolidations were actively being planned andeffected, and was clearly linked to the fundamental changes being imple-mented by the company)18Adams Dairy,137 NLRB 815 (1962), enf' denied in relevant part 350F 2d 108 (9th Cir 1965), cert denied 382 U S 1011 (1966), cited by Re-spondent is inapposite In that case,-the employer effected a basic oper-ational change in its business in deciding to eliminate its existing distribu-tion system and to sell its products through independent contractors Bycontrast,in the instant case Respondent continued to produce enginesand continued to use pistons in those engines The only change effectedby, the subcontract, according to Rathert's own testimony, was that pis-tons were.produced in Michiganby AEI's employees rather than in Wis-consin by Respondent's workers'-.14 'See -StRegis Paper Co ;247 NLRB 745 (1980), where the Boardupheld the administrative law judge's adverse inference drawn from re-spondent's failure to buttress its oral,assertions that the transfer of workwas economically motivated, in the face of the General Counsel's primafacie case that the motive was unlawful.=,is SeeUOP, Inc;. supra,Fraser Shipyards,272 NLRB 496 (1984),Co-lumbia City Freight Lines, 271NLRB 12 (1984)ieAs I have previously noted, the finding that Respondent's decision,turned on labor costs satisfies but one requirement of Member Dennis'test that the Union have control over critical factors in Respondent's de-cision I find,however,that the second prong of this test is also satisfiedWhile the benefit of allowing the Union to bargain over the preservationof its member's job is self-evident, absent from the record is any evidencethat a burden would be placed on Respondent in bargaining over thisissue; nor is any burden readily apparentIn the instant case, the relevant contractual languagewas contained in paragraph 49 of the 1980-1983 collec-tive-bargaining agreement, in effect at the time the deci-sion to subcontract piston production was madeParagraph 49 reads as follows:OUTSIDE CONTRACTING49.A. It is the policy of the company that em-ployees of an outside contractor will not be utilizedin the plant to replace seniority employees on pro-duction assembly or manufacturing work, ware-housing work, or fabrication of tools, dies, jigs andfixtures,normally and historically performed bythem, when performance of such work involves theuse of Company-owned machines, tools or equip-ment maintained by -Company employees.B.This policy shall not affect the right of theCompany to continue arrangements currently ineffect;' nor shall it limit , the fulfillment of warranty,obligations by vendors; nor limit work which avendor must perform to prove out equipment.C. It is the ,policy of the company to fully utilizeits seniority employees in the skilled trades in theperformance of maintenance work. It is the Compa-ny policy in all cases (except in emergency situa-tions, the union will be notified in writing of suchemergency situation after completion) to have ad-vance discussion with Union Representatives priorto letting such a contract. In this discussion localmanagement is expected to review its plans or pros-pects for letting a particular contract. The localUnion should be advised in writing of the nature,scope and approximate dates of the work to be per-formed and the reasons (equipment, manpower,etc.)why management is contemplating contractingout the work. At such time, Company Representa-tives are expected to afford the Union an opportuni-ty to. comment on the Company's plans and to giveappropriate weight to those comments in the lightof all attendant circumstances.D. In nb event shall any seniority employee whocustomarily performs the work in question be laidoff as-a. direct and immediate result of work beingperformed by any outside- contractor on the plantpremises._E.Nothing in these Outside Contracting para-graphs shall prevent the Company from letting out-side contract when it is apparent that doing thework on company premises cost substantially morethan having the outside contractor do such work,provided Paragraph 49 has been followed.F. The Company agrees to give the Union three(3) days written notification prior to Sub Contract-ing -Tool and Die work and will afford the Unionan opportunity to have an advance discussion withthe Company. All other current practices and lan-guage applications will prevail concerning outsidecontracting of Tool and Die work.' ` TELEDYNEINDUSTRIESThe General Counsel and Respondent offer alternativetheories as to the' meaning of this language According to'Respondent, paragraph 49 is to be read as follows: . 'Subparagraph A places restrictions on' subcontractingwork where the *subcontractor -will' work on Respond-ent's premises. Subparagraph C, which requires the Com-pany to provide advance notice and an opportunity forbargaining whether-the work will be done on the compa-ny premises or,contractedout,applies only to mainte-nance work, which was not at-issue in the instant case.17The, restrictions in subparagraph F, which like subpara-graph C, require advance notice and an opportunity forbargaining, are limited to Too] and Die work. Subpara-graph E permits the company unfettered discretion tosubcontract work off the premises, "contracting out," ifdoing the work on the premises costs substantially moreRespondent contends that the =proviso to -subparagraphE, requiring that paragraph 49 be followed, refers to thenotice requirements of subparagraphs C and F.The General Counsel reads paragraph 49 differently.According . to the General Counsel, subparagraph E,which allows the -Company to subcontractoutworkwithout bargaining, applies only to skilled-trades work.The General Counsel arrives at this conclusion throughthe following reasoning. The, proviso to subparagraph Eis.meaningless' unless it restricts Respondent's right tosubcontract workout of the bargaining unit. Only para-graph C, which relates exclusively to the skilled trades,discusses restrictions on subcontracting out., Consequent-ly, the General Counsel reasons subparagraphs C and Emust be read together. Since subparagraph C is limited-to the skilled trades, so must be subparagraph E.I cannot accept, the General Counsel's, rather torturedreading of paragraph 49: On.the contrary, I find that theUnion quite clearly and unequivocally waived its right tobargain about the Company's decision to contract outproduction work. Where the parties intended that a sub-paragraph be limited to the skilled trades they expresslyso limited that paragraph. Moreover, while the General.Counsel is certainly 'correct in asserting that subpara-graph E must be read in conjunction with subparagraphC, logic does not require that the two sections be limitedin the same way. On the contrary, subparagraph E quiteclearly permits Respondent to subcontract out eitherproduction or skilled-trades work; however, to the extentthat-the skilled trades are implicated, the notice and bar-gaining requirements of subparagraph C must be ob-served.18 This is both a logical reading of,the contractand is consistent with the plain meaning of its lan--guage.1917Certain of Respondent's employees perform maintenance work, suchas skilled trades, which is not directly related to production The othergroup of unionized employees are directly involved in machining parts orassembly It is undisputed that the instant dispute only involves produc-tion jobs18 Similarly to the extent that tool and die work isinvolved, the re-strictions embodied in subpar F must be adhered to both19Although the General Counsel is correct thatNCR Corp.;271NLRB 1212 (1984), recently decided by the Board, is inapposite, thereason he gives is incorrect Contrary to the General Counsel's assertion,the collective-bargaining agreement in the instant case,-like the contractinNCR,contains specific language permitting the Company to act unilat-erally In fact, in the instant case the pertinent language contained in par525The bargaining history behind paragraph 49, cited by.both parties in support of their respectivepositions, al-though ambiguous, tends to support Respondent's inter-pretation of the contractlanguage.Prior -to 1971, para-graph 49 embodied a comprehensive prohibitionagainstsubcontracting:Theeompany shall not employ any new help orcall, in any outside help, on work, normally per-formed by regular employees while employees withseniority are working less than forty (40) hours perweek or are laid off, provided such employees arecapable of performing the available work.Thislanguage wasremoved 'during the, 1971 negotia-tions, the first ;in which Teledyne, was -involved,and re-placed with the paragraph 49 appearing in the 1980-1983contract. 20During the 1977 negotiations the' Union offered pro-posals to drastically change paragraph 49. Specifically,the Union proposed that the parties:1.Eliminate present " paragraph 49 in its enirety.2.Remove threat of'Plant three movement priorto ratification of new contract.3.Production:No production farmout withoutpriorunion approval, as presentlypracticed asagreed by Harold Todd in 1967.,-4.Skilled Trades:maintenance-continue present,three (3) day agreementand insertinto contract.None of these proposals was put into effect.The Union attempted, to expand the restrictions on the-Company's right to subcontract again at the-negotiationsfor 1980-1983,. offering the following proposals:OUTSIDE CONTRACTING49A. It is the policy of the Companythat out-side supplies or-contractors will not be utilized toreplace seniority employees on production assem-bly,manufacturing,or warehousing work normallyand historically performedby them.,B.No Change:'C. Old "D"-No Change.D. In the event that doing work on Companypremises costs substantialy -more, or there is a lackof available equipment, or -there is a shortage ofqualifiedmanpower and 'in the event the Companyfollows the provisions of this paragraph49, theythen may consider outside contracting providing theCompany so -advises the Union Executive Boardbefore'such-plan's are put into-effect. The. companywill, then endeavor, upon consideration of all fac-tors,to do said-work in this plant under'the provi-sions of the current labor `agreement.49, subparE, is, unambiguouson its face'NCRisdistinguishable fromthe case at bar, inthat the issue in thatcase involvedan employer's rightto modify the contract'withoutthe union's consent, while the instant caseinvolves the Employer's duty to provide an-opportunityto bargain overa mandatory subject . '-.-'.-...20 Subpar F was added in 1977..--,W_- 526-DECISIONSOF NATIONAL- LABOR RELATIONS BOARDThese changes were also rejected. .In 1977 the Company proposed two additions, to thecollective-bargaining agreement.One change was em-bodied in a proposed memorandum of understanding:'Before contractingany production workto an out-side supplier,theCompany will endeavor, uponconsideration of all factors,such as efficiency, econ-omy, quality,government,customer-or time re-quirements,etc. to do this work providing it can bedone with the' available equipment and there isqualified'manpower working in the plant.If it be-comes necessary for, the Company to discontinueany of its operations in the plant, or to contractwith an outside supplier 'for any production worknormally 'performed in the plant, the Company willadvise the Union in writing, affording the Union anopportunity to have advanced discussion with theCompany.In 'any such discussion the Companyshall explain the reasons why it would take the' pro-posed action and the Union shall respond on themerits, including-suggestionsof any alternativeaction consistentwith the above stated, factors. TheCompany will respond- on the merits of the Union[sic]proposed alternative actions before making afinal decision.-The Company also proposed a broad management-rightsclause.Both of these changes were rejected -by theUnion.The general conclusion, that can be drawn from thisbargaining history is that in 1971 the Union agreed tolanguage'-which expanded Respondent'sdiscretion tosubcontract unilaterally. Since that time the Union hassought to recover lost ground, but has -failed to make anygains at thebargaining table.-Contrary to the General Counsel's assertion, I do notfind that Respondent's proposals in 1977 amounted to anadmissionthat it did not already have the power to con-tract out production work without bargaining.The man-agement-rights clause it proposed was extremely broadand would have extended managerial discretion as to awhole range of issues having nothing to do with itspower to subcontract. Furthermore, its proposal which,in fact,dealt specifically with subcontracting merely out-linedtheproceduresRespondentwould follow inmaking the decision.Itwas not inconsistent with Re--spondent's position that it was already entitled to makethe decision.:Finally, I reject the General Counsel's assertion thatthe past practice-between the parties establishes that theUnion never waived its rights to bargain about contract-ing outproduction work. Although the Union- producedevidence that it rather consistently,took the position thatthe Company was required to bargain- about-this issue,2121The Union argued for its interpretation of par 49 in aMarch 1977letter to the company.president.It also took this positionin a February1982 grievance protesting the elimination of over-the-road truckdriversFinally,theUnion and Respondent clashed over the interpretation ofparagraph 49 in an arbitration proceeding,affecting tool and die workers,which the Union ultimately lost.there is no evidence that the contract was ever actuallyapplied this way. On the contrary, the evidence suggeststhat the Union, having failed to achieve its objectives atthe bargaining table, persistently, but unsucessfully, at-tempted to press its position in -the administration of thecontract.3.The Union's opportunity to bargainRespondent contends that, even assuming its obligationto bargain, it did not violate the Act because, in fact, itnegotiated in good faith. The General Counsel assertsthatRespondent did-not bargain; pointing--out that al-though the Union implored Respondent to "work it out"with the Union before making a final decision,22 theCompany refused to delay its decision to allow sufficienttime for bargaining. "An employer satisifies its statutory `duty by giving theunion reasonablenotice of its proposed action and pro-viding the union with an opportunity to engageinmean-ingful -bargaining.Emporium,221NLRB -1211, 1214(1975). - In theinstant case,Ifind that Respondent satis-fied -this requirement.Although the. Company gavenotice only 6 days before it planned on making the deci-sion regardingpiston production, the,Union had time toand, in .fact,. did arrangeameetingwith Respondent.Once at themeeting,rather than offering Respondent al-ternatives to its proposedaction,the Union stubbornlyinsistedthat the Company needed the Union's consent toact.23The Union made no further bargaining overtures,nor did it ask Respondent to allow it,more time to for-mulate proposals. '---Finally, the record indicates that Respondent did notpresent -the Union with a fait accompli. 24 Both beforeand after the May 18 meeting, the' Company repeatedlyemphasized that it had not yet made a decision It isclear that the Union did not view the decision as a faitaccompli, on May 18, by the fact that it felt ,it couldcoerce Respondent into deciding against the subcontractby threatening to strike. Even after Respondent an-nounced its final decision on May 21, Claffey by his owntestimony felt there might be a chance to change theCompany's mind.Having concluded that the Union waived its right tobargain over the decision to subcontract piston produc-tion by contract and by failing to pursue a reasonable ' op-22 The General Counsel illustrates this with the following excerptedminutes of the May 18 meetingBRUSS Attitude is that slot [sic] of the jobs are leaving the Com-pany You are forecasting jobs You are out sourcing them This isthe problem Before you do anything I recommend you work it outwith the Union[Ibid at 4 ]BRUSS Union is asking you consider and talk to them prior todoing anything.. [Ibid at 7 ]Bargain in good faith not how you are doing Well the main pur-pose of this meeting today is the Piston problem Tell us now youwill not farm out until you discuss with us first.We are not going tobargain the way we have[Ibid at 5 ]23 SeeSan-Diego Van & Storage Co,236 NLRB 701, 705-706 (1978),for the proposition that when union representatives take the position thatthey would not permit the employer to take its proposed action insteadof offering proposals,the employer may assume that an impasse has beenreached-24CfCiba-Geigy Pharmaceuticals Division,264 NLRB 1013, 1017-18(1982), enfd. 722 F.2d 1120 (3d Cir. 1983) - TELEDYNE-INDUSTRIES527portunity to bargain, I find that,the 8(a)(5) and (1) allega-Design and Technical staff; Experimental Engineer-tions against Respondent should be dismissed.ing employees;Metallurgical employees; ServiceEngineers;Timekeepers; Office Employees.CONCLUSIONS OF LAW1Respondent is an employer within the meaning of4.The General Counsel has not established by a pre-SectionoRespondentof the Act.-ponderance of the evidence that Respondent has violatedand anthe Act as alleged.2.The Union is a labor organization within the mean-.On these findings of fact and conclusions of law anding of Section 2(5) of the Act.on the entire record, I issue the following recommend-3.The following is an appropriate unit for collective-ed25bargaining under Section' 9(b) of the Act:ORDERAll of [Respondent's] employees in Plants 1, 2,and 3 except the following:The complaint is dismissed in its entirety.Executives of the Company; Superintendents andAssistant Superintendents;Foreman and Assistant25 If no exceptions are filed as provided by Sec 102 46 of the Board'sForeman,including all those having the right toRules and Regulations, the findings,conclusions,and recommendedOrder shall, as provided in Sec'102 48 of the Rules, be adopted by thehireor discharge or whose recommendation inBoard and all objections to them shall be deemed waived for all pur-regard thereto are usually and customarily upheld;poses